                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

BILLY JACK WISE,                               )
                                               )
        Plaintiff,                             )
                                               )        NO. 1:18-cv-00060
v.                                             )
                                               )        JUDGE CAMPBELL
SOCIAL SECURITY                                )        MAGISTRATE JUDGE FRENSLEY
ADMINISTRATION,                                )
                                               )
        Defendant.                             )

                                            ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

24) on Plaintiff’s Motion for Judgment on the Administrative Record (Doc. No. 18). In the Report

and Recommendation, the Magistrate Judge recommends that Plaintiff’s Motion for Judgment on

the Administrative Record be DENIED, and that the decision of the Commissioner be

AFFIRMED.

       The Report and Recommendation advised the parties that any objections to the Magistrate

Judge’s findings were to be filed within fourteen days of service. (Doc. No. 24 at 18.) No

objections were filed.

       The Court has reviewed the Report and Recommendation and concludes that it should be

adopted and approved. Accordingly, Plaintiff’s Motion for Judgment Based on the Administrative

Record (Doc. No. 18) is DENIED, and the decision of the Commissioner is AFFIRMED.

       This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.

                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE
